DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on June 20, 2022.
Claims 6 and 18 have been cancelled.
Claims 1-5, 7-17, 19 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The bumper holder assembly for a watercraft as claimed is not shown or suggested in the prior art because of the use of a bumper holder assembly which includes a mount, a first bar that is attached to said mount, a second bar that is attached to said first bar by means of a hinge portion, and a bumper that is attached to said second bar, where said bumper extends to approximately eight feet from said hinge portion.
The prior art as disclosed by Michl, Jr. (US 5,676,085) shows the use of a boat mooring device which includes a mount or pedestal that is attachable to a watercraft, a telescopic first tube section that is attached to said mount or pedestal, a second tube section that is attached to said first tube section by means of a hinge portion, and a rubber bumper that is attached to said second tube section at an end opposite to said hinge portion.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 11, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617